Citation Nr: 0116279	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-11 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for traumatic arthritis of 
the lumbosacral spine, with herniated nucleus pulposus, from 
December 13, 1984?

2.  Entitlement to an increased rating for right ankle 
sprain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury, with osteoarthritis, 
currently evaluated as 20 percent disabling.

4.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or at the 
housebound rate.

5.  Entitlement to specially adapted housing or to a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from June 1972 to 
May 1977.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decisions 
dated in February and July 1998, from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

In a statement dated in July 1998, the veteran raised the 
issue of entitlement to a compensable evaluation for left ear 
hearing loss.  In other documents he appears to raise a claim 
to reopen the issues of entitlement to service connection for 
a right fifth finger and a left knee disorders; as well as 
the issue of entitlement to service connection for a 
psychiatric disorder secondary to multiple service connected 
disabilities.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.

The undersigned notes further that in a May 2001 letter to 
the Board the veteran appears to raise a claim that a "1982 
or 1984" Board decision was clearly and unmistakably 
erroneous.  A review of the claims folders reveals that no 
Board decision was issued in either 1982 or 1984.  Rather, 
the first Board decision was issued in May 1986, and that 
decision inter alia, denied service connection for a back 
disorder.  Significantly, however, the issue of entitlement 
to service connection for a back disorder was reconsidered in 
a January 1998 Board decision which ultimately granted 
service connection for traumatic arthritis of the lumbar 
spine.  Hence, a valid claim of clear and unmistakable error 
with respect to a Board decision has not been presented.  
38 U.S.C.A. §§ 7104, 7111 (West 1991 & West Supp. 2000).  

Still, to the extent that the appellant is claiming 
entitlement to an earlier effective date for a grant of 
service connection for traumatic arthritis of the lumbar 
spine, such a matter is not ripe for appellate review.  
Hence, it is referred to the RO for appropriate action.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims on appeal.  As 
these procedures could not have been followed by the RO at 
the time of the February 1998 and July 1998 rating decisions, 
and as these procedures are more favorable to the veteran 
than those previously in effect, further development is in 
order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran contends that his service-connected lumbar 
disorder is more severe than currently evaluated.  In this 
regard, where entitlement to service connection has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This 
appeal, however, follows the assignment of the initial rating 
for a back disorder following the award of service 
connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the Francisco rule did not apply to the 
assignment of an initial disability rating following an 
initial award of service connection.  Instead, in Fenderson, 
the Court held that following an initial grant "staged" 
ratings could be assigned for separate periods of time based 
on facts found.  Id. at 126.  Hence, the Board has 
recharacterized this issue on appeal in order to comply with 
the opinion in Fenderson.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that it is VA's task to make findings 
based on the evidence of record and not to supply missing 
facts.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  The Court has 
held that "[w]here, as here, the record before the [Board] 
was clearly inadequate, remand . . . is required."  Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).  In the instant 
case, the veteran underwent open reduction and internal 
fixation of his service-connected right ankle in June 1998.  
Since that time, the veteran has complained of increased low 
back pain, right knee pain, and right ankle pain.  The Board 
notes that VA outpatient treatment records subsequent to this 
surgery are inadequate for deciding the issues on appeal.  
The Board therefore concludes that additional VA examinations 
are needed to provide an accurate picture of each of the 
claimed disabilities at issue on appeal.  38 C.F.R. §§ 3.326, 
3.327 (2000).  

Additionally, the veteran's service-connected right knee 
disorder is currently rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257 (2000).  This diagnostic code 
contemplates recurrent subluxation or lateral instability of 
the knee.  Right knee degenerative arthritis was shown in the 
veteran's service medical records in August 1974.  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97; 62 Fed.Reg. 63604 (1997), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2000) and 
Diagnostic Code 5257.  See also, Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  The terms of Diagnostic Code 5003, on 
the other hand, refer not to instability but to X-ray 
findings and limitation of motion "under the appropriate 
diagnostic codes for the specific joint or joints involved."  
Accordingly, the RO should consider whether separate ratings 
are to be assigned to the veteran's service-connected 
bilateral knee disorder based on limitation of motion and 
instability.

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
any additional VA treatment records.  The 
appellant is respectfully requested to 
refrain from submitting or requesting 
that VA secure additional copies of 
medical records which are already on 
file.  The voluminous number of 
unnecessary copies of evidence previously 
submitted has clearly delayed the 
processing of the appellant's claim.

All attempts to secure any relevant 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the veteran should be 
afforded appropriate VA examination(s) to 
determine the nature and extent of his 
service-connected low back, right knee, 
and right ankle disorders.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims files must be 
made available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following 
the examination the examiner(s) must:

? record pertinent medical complaints, 
symptoms, and clinical findings, 
including range of motion findings 
pertaining to the lumbar spine, right 
knee, and right ankle.  

? specify the results of range of motion 
testing in degrees, and indicate the 
normal range of motion for the lumbar 
spine, right knee, and right ankle.  

? state the extent to which the 
veteran's range of motion deviates 
from these norms (i.e. mild, moderate, 
severe).

? report the degree of any limitation on 
normal low back, right knee, and right 
ankle motion or function caused by 
pain.  

? provide a complete and detailed 
discussion with respect to any 
weakness, fatigability, 
incoordination, restricted movement, 
or of pain on motion.  Rather than 
simply reporting that pain on motion 
is present, the examiner(s) must 
provide a description of the effect, 
if any, of pain on the function and 
movement of the lumbar spine, right 
knee, and right ankle.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (functional loss may 
be due to pain, supported by adequate 
pathology).  

? ascertain whether there is additional 
motion lost due to pain on use or 
during exacerbation, if any, of the 
disability.  

? comment upon the presence or absence 
of recurrent subluxation or lateral 
instability of the right knee and 
state to what extent, if any, the 
findings deviate from the norm (i.e. 
mild, moderate, severe).  

? note whether any complaints offered in 
the history provided by the veteran do 
not comport with or relate to either 
the physical findings on examination 
or the general nature of the current 
disability.  

? comment whether the veteran's low back 
symptoms are persistent with little 
intermittent relief, and compatible 
with sciatic neuropathy.  The 
existence of pain, muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
the site of the diseased disc, if any, 
should be documented in the 
examination report.  

A complete rationale for all opinions 
must be provided.  Any report prepared 
should be typed.

3.  The veteran should also be afforded a 
concurrent VA examination to determine 
whether he is entitled to special monthly 
compensation at the housebound rate or on 
the basis that he requires the regular 
aid and attendance of another person.  
The claims files must be made available 
to and reviewed by the examiners prior to 
the requested study and the examination 
report should reflect that such a review 
was made.  Following the examination, the 
examiner must express an opinion as to 
whether the veteran's service-connected 
disabilities render him so helpless that 
he is in need of regular aid and 
attendance or meets the housebound 
criteria.  It must be emphasized that the 
examiner is to consider only the service-
connected disabilities in formulating his 
opinion.  At this time the veteran is 
service connected only for his low back, 
right knee, and right ankle disorders, as 
well as for left ear high frequency 
hearing loss. 

The examiner must consider and report 
such factors as: 

? the inability of the veteran to dress 
or undress himself, or to keep himself 
ordinarily clean and presentable; 

? any frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without such aid; 

? any inability of the veteran to feed 
himself through the loss of 
coordination of upper extremities or 
through extreme weakness; 

? any inability to attend to the wants 
of nature; or incapacity, physical or 
mental, which requires care or 
assistance on a regular basis to 
protect the veteran form the hazards 
or dangers incident to his daily 
environment.  

The particular functions that the veteran 
is unable to perform must be reported, as 
well as the disorder which results in 
such functional disability.  The examiner 
must render the medical information 
required based on objective findings on 
physical examination and not merely 
record the history provided by the 
veteran in the examination report.  For 
example, if the veteran states that he is 
unable to feed or dress himself, the 
examiner must assess whether this is true 
based on limitation of range of motion of 
the arms found on examination or some 
other objective findings on examination.  
Notably, only service connected disorders 
may be considered.

The examination report must distinguish 
between subjective complaints and 
objective findings on physical 
examination.  Additionally, a finding 
must be made by the examiner as to 
whether any service connected disorder 
alone requires that the veteran remain in 
bed and whether he is substantially 
confined to his dwelling and its 
immediate premises.  The examining 
physician must complete a VA Form 
21-2680, Examination for Housebound 
Status or Permanent Need for Aid and 
Attendance.

The examiner must also render an opinion 
as to whether the veteran's 
service-connected disorders result in 
"loss of use" (where no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance) of both lower 
extremities so as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair?  If not, do the 
service-connected disabilities result in 
the loss or loss of use of both hands?  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of the veteran's 
claim as to the proper evaluation for 
traumatic arthritis of the lumbosacral 
spine, with herniated nucleus pulposus, 
from December 13, 1984, in accordance 
with Fenderson, to include possible 
further staging.  Additionally, the RO 
should consider whether separate ratings 
are to be assigned the veteran's right 
knee disorder based on arthritis with 
limitation of motion and instability.  

The RO should also document whether the 
veteran's claims for increased ratings 
should be submitted to the Chief Benefits 
Director or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  

If any issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

